DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/12/2022 has been considered and entered.  The response in view of the declaration by Hiroyuki Saito, dated 05/12/2022, has been considered and found persuasively support a demonstration of unexpected results that is sufficient to overcome the rejections based on obviousness in view of Tanaka et al. (US 6,329,327), Jisheng E. et al. (US 2008/0176776) and Norimatsu et al. (US 2009/0003746).  Therefore, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 4, 9, 11 – 20, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Tanaka et al. (US 6,329,327), Jisheng E. et al. (US 2008/0176776) and Norimatsu et al. (US 2009/0003746) teach grease composition for hub units having the ester oil, thickener and additives in amounts overlapping the claimed ranges and was thus suitable for making rejections based on obviousness alone.  However, applicants demonstrated the criticality of using the claimed ingredients within the claimed range for providing unexpectedly improved seal performance over similar compositions used at amounts outside of the claimed range.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771